ICJ_126_ArmedActivitiesApp2002_COD_RWA_2006-02-03_JUD_01_PO_03_EN.txt. 73




             DECLARATION OF JUDGE KOOIJMANS



   Compromissory clause of Article 29, paragraph 1, of the Convention on the
Elimination of All Forms of Discrimination against Women — Condition of
prior diplomatic negotiations — Complaints by DRC in multilateral context as
attempts to negotiate — Explicit reference to Convention necessary ? — Posi-
tion of the Court unduly restrictive.


   1. I subscribe to the finding of the Court that it has no jurisdiction to
entertain the DRC’s Application. I have serious doubts, however, as to
the appropriateness of one of the elements of the Court’s conclusion that
it lacks jurisdiction under Article 29, paragraph 1, of the Convention on
the Elimination of All Forms of Discrimination against Women. Since in
my view this issue transcends the scope of the present case, I wish to give
expression to my concerns in this respect.

  2. Article 29, paragraph 1, of the Convention reads as follows :
        “Any dispute between two or more States concerning the interpre-
     tation or application of the present Convention which is not settled
     by negotiation shall, at the request of one of them, be submitted to
     arbitration. If within six months from the date of the request for
     arbitration the parties are unable to agree on the organization of
     the arbitration, any one of those parties may refer the dispute to
     the International Court of Justice by request in conformity with the
     Statute of the Court.”
   3. In the Judgment the Court observes that the Convention subjects its
jurisdiction to the following conditions : firstly, an unsuccessful attempt
must have been made to settle the dispute through negotiation ; secondly,
a request for arbitration must have been submitted ; and finally, a period
of six months must have elapsed from the date of that request (Judgment,
para. 87).
   4. As for the first condition, the Court finds that
     “[t]he evidence has not satisfied the Court that the DRC in fact
     sought to commence negotiations in respect of the interpretation or
     application of the Convention” (Judgment, para. 91).

   5. The Court evidently accepts the DRC’s argument that such nego-
tiations do not necessarily have to take the form of bilateral negotiations
but can also take place in a multilateral context and be initiated on the
basis of protests or complaints brought to the attention of international

71

74                 ARMED ACTIVITIES (DECL. KOOIJMANS)


institutions. In this respect the DRC has cited the complaint it referred
on 24 February 1999 to the African Commission on Human and Peoples’
Rights and its many complaints, inter alia, about human rights viola-
tions, to the Security Council. The Court’s position in this respect is in
line with its previous pronouncement :

        “[D]iplomacy by conference or parliamentary diplomacy has come
     to be recognized in the past four or five decades as one of the estab-
     lished modes of international negotiation.” (South West Africa
     (Ethiopia v. South Africa ; Liberia v. South Africa), Preliminary
     Objections, Judgment, I.C.J. Reports 1962, p. 346.)
   6. In the view of the Court, these complaints are, however, unfit to be
considered as attempts to settle the dispute by negotiation in the sense of
Article 29, paragraph 1, of the Convention merely by virtue of the fact
that the DRC failed to refer explicitly to the Convention on Discrimina-
tion against Women in them.
   7. I am of the view that this position of the Court is unrealistic, in par-
ticular in the case of a multifaceted conflict like the present one. In its
complaints to the Security Council the DRC alleged violations by Rwanda
of a wide variety of legal norms dealing with the use of force, humani-
tarian law and human rights law. In view of the character and mandate
of the international institutions to which these grievances were addressed,
the complaints could not be expected to itemize on a treaty-by-treaty
basis the provisions allegedly breached. By requiring the complainant
nevertheless to do so, the Court in actual fact makes it virtually impos-
sible to characterize such protests in a multilateral context as attempts to
negotiate as required by, inter alia, the compromissory clause in the Con-
vention on Discrimination against Women.


   8. In this respect it deserves mentioning that specific concern about the
rights of women was expressed by the international community. Resolu-
tion 2002/14 of 19 April 2002 of the United Nations Commission on
Human Rights, for instance, urged all parties to the conflict in the Demo-
cratic Republic of Congo to respect, in particular, the rights of women
and children.

   9. Moreover, in the White Books it published during the years of the
armed conflict (1998-2002) the DRC had regularly complained of the vio-
lation of a wide range of norms of international humanitarian and
human rights law. A number of specific examples of atrocities committed
by Rwandese troops against women were cited there. Rwanda, therefore,
cannot have been unaware that it was accused of the breach of multiple
treaty-based human rights norms, including norms providing for the pro-
tection of women.


72

75                 ARMED ACTIVITIES (DECL. KOOIJMANS)


   10. In this respect the present case resembles that concerning Military
and Paramilitary Activities in and against Nicaragua, in which the Court
in its Judgment on issues of jurisdiction and admissibility stated its view
that
     “it does not necessarily follow that, because a State has not expressly
     referred in negotiations with another State to a particular treaty as
     having been violated by conduct of that other State, it is debarred
     from invoking a compromissory clause in that treaty. The United
     States was well aware that Nicaragua alleged that its conduct was a
     breach of international law before the present case was instituted ;
     and it is now aware that specific articles of the 1956 Treaty are
     alleged to have been violated.” (I.C.J. Reports 1984, p. 428, para. 83.)

   11. I therefore disagree with the Court when it finds that the DRC
cannot be deemed to have sought to commence negotiations in respect of
the interpretation or application of the Convention, particularly in view
of the fact that the attempts to negotiate in this more general, multilateral
context did not lead to any positive response by the other party. I find the
Court’s position unduly restrictive and not in line with its previous case
law, which reflects a certain flexibility with regard to the requirement of
prior negotiations.
   12. It is quite another matter whether the alleged breaches of the Con-
vention on Discrimination against Women are capable of falling within
the provisions of that instrument and whether, therefore, the dispute is
one which the Court has jurisdiction ratione materiae to entertain pur-
suant to Article 29, paragraph 1, of the Convention. In the present case
Rwanda has submitted no arguments in this respect and the Court has
made no finding on this matter.
   13. The foregoing observations hold good even more in light of the
fact that the second condition laid down in Article 29, paragraph 1 — the
request for arbitration — would have compelled the complainant to iden-
tify the specific character of the dispute. A request for arbitration under
Article 29 necessarily implies the specification of the treaty provision
allegedly breached.
   14. It is this requirement — that an attempt has been made to settle by
arbitration — which is the key element of Article 29, paragraph 1. The
Court has no jurisdiction unless this condition has been met (see Ques-
tions of Interpretation and Application of the 1971 Montreal Convention
Arising from the Aerial Incident at Lockerbie (Libyan Arab Jama-
hiriya v. United Kingdom), Preliminary Objections, Judgment, I.C.J.
Reports 1998, p. 17, para. 21). Since the Court found no evidence that the
DRC attempted to initiate arbitration proceedings (Judgment, para. 92),
it could not but conclude that it has no jurisdiction under Article 29,
paragraph 1, of the Convention.
   15. It may be regrettable that the threshold for bringing complaints to
the Court’s attention by States parties about alleged breaches of human

73

76                ARMED ACTIVITIES (DECL. KOOIJMANS)


rights conventions by other States parties is set rather high by the
requirement that a number of preconditions must be met. This is true in
particular when a convention with a compromissory clause (like the
present one) does not contain a (parallel) procedure for State complaints
to a body established under that treaty. Yet the Court has no choice but
to ascertain whether a precondition, explicitly laid down by the Contract-
ing States, is met and to decline jurisdiction if it is not. The Convention
does not, however, set out any specific criteria for the element of “not
settled by negotiation”. It leaves sufficient room to allow full considera-
tion to be given to the context of such (attempted) negotiations. The
words “any dispute concerning the interpretation or application of the
present Convention” in Article 29, paragraph 1, refer in a direct sense
only to the precondition of arbitration and thus only become relevant
when negotiations, in whatever form they have been conducted, have
proved fruitless.



                                           (Signed) P. H. KOOIJMANS.




74

